Citation Nr: 9926066	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  96-39 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.

2.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1996 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein it was determined that 
claims for service connection for degenerative joint disease 
of the lumbosacral spine, and for bilateral hearing loss 
disability, were not well grounded.


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbosacral spine is 
initially shown many years subsequent to the veteran's 
separation from service; the manifestation of that disability 
at that time is not shown to be related to service.

2.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for bilateral 
hearing loss disability has been developed.

3.  Bilateral hearing loss disability initially shown many 
years subsequent to the veteran's separation from service is 
as likely as not related to that service.


CONCLUSIONS OF LAW

1.  A claim for service connection for degenerative joint 
disease of the lumbosacral spine is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


2.  Bilateral hearing loss disability was incurred during 
wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5107(b) (West 1991); 38 C.F.R. §§ 3.303(d), 3.307, 
3.309, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Degenerative Joint Disease of the 
Lumbosacral Spine

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the instant case, the medical evidence does not 
demonstrate that degenerative joint disease of the 
lumbosacral spine was present during service, could be 
presumed to have been present during service, or that its 
manifestation many years subsequent to the veteran's 
separation from service is related to his service.  Since 
service connection cannot be granted for a disability that is 
not shown to have been present during service or have any 
relationship to service, the Board must accordingly find that 
a claim for service connection for any such disability is not 
well grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).  See Caluza, supra. 

In the instant case, the veteran's service medical records 
are devoid of any reference to a back injury or disability.  
The report of his separation medical examination, 

dated in January 1946, shows that his spine was clinically 
evaluated as normal, and does not reference any inservice 
back problems, or history thereof.  

The medical evidence first demonstrates the presence of a 
back disorder in 1995, at which time the veteran cited a 
history of a back injury.  A March 1996 VA treatment record 
shows that he cited a history of back pain "since the war."  
The report of a May 1996 VA orthopedic examination shows that 
he indicated a history of a "direct injury" to his low back 
during service in 1943; the report notes an impression of 
chronic low back pain "which is most likely secondary to 
degenerative joint disease of lumbosacral spine."  This 
medical evidence, however, is dated approximately 50 years 
subsequent to the veteran's separation from service, and does 
not show that lumbosacral spine degenerative joint disease 
had been manifested prior to 1995, or that its presence as of 
that date was in any manner related to the veteran's service.  
In addition, inasmuch as degenerative joint disease is not 
shown to have been manifested to a compensable degree within 
one year after service separation, the statutory and 
regulatory provisions pertaining to presumptive service 
connection are not for application.  See 38 U.S.C.A. §§ 1101 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

As noted above, the veteran has indicated that he has had 
back pain since service.  He is competent to discuss his 
symptoms, such as pain; he is not, however, competent, in the 
absence of evidence demonstrating that he has the requisite 
medical training and expertise, to render medical opinions or 
findings.  No evidence of such training or expertise has been 
presented; accordingly, the implication raised by his 
complaint, to the effect that the back pain he has had since 
service is etiologically or pathologically related to the 
current diagnosis of lumbosacral spine degenerative joint 
disease, is no more than unsupported conjecture and is of no 
probative value.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It must also be pointed out that he has not alleged 
that his purported inservice low back "direct injury" was 
incurred during combat; accordingly, the provisions of 
38 U.S.C.A. § 1154 are not for application.


The Board must reiterate that the Court has held that a well-
grounded claim requires satisfaction of criteria that include 
the presence of an inservice disability.  In the case at 
hand, the Board must therefore conclude that the veteran has 
not submitted evidence sufficient to justify a belief by a 
fair and impartial individual at this time that service 
connection for degenerative joint disease of the lumbosacral 
spine could be granted, as is required under the provisions 
of 38 U.S.C.A. § 5107(a) (West 1991).  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992).  The Board 
accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

Finally, the Board notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection for 
degenerative joint disease of the lumbosacral spine, at any 
time.

II.  Service Connection for Bilateral Hearing Loss Disability

With regard to the veteran's claim for service connection for 
bilateral hearing loss disability, the Board finds that this 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented a claim that 
is plausible.  He has not alleged that any records of 
probative value that may be obtained, and which have not been 
sought by VA or already associated with his 

claims folder, are available.  The Board accordingly finds 
that all relevant facts have been properly developed, and 
that the duty to assist the veteran with regard to this claim 
has been satisfied under 38 U.S.C.A. § 5107(a) (West 1991).

The veteran has contended, in the course of this appeal, that 
he currently has bilateral hearing impairment that is related 
to his service, and for which service connection is 
warranted.  He specifically alleges that, during service and 
apparently during combat, he incurred a concussion that "left 
him with no hearing in either ear for approximately 4 or more 
days."  After a review of the record, the Board finds that 
the veteran's position, to the effect that his current 
bilateral hearing loss disability can be related to his 
active service, is supported by the evidence, and that 
service connection for bilateral hearing loss disability is 
warranted.

The veteran's service medical records do not indicate that 
any hearing problems were manifested during service; the 
report of the January 1946 separation medical examination 
shows that hearing was evaluated as 40/40 for each ear for 
watch; 20/20 for each ear for coin click; 15/15 for each ear 
for both whispered voice and spoken voice; and 15/15, 
binaurally, for spoken voice.  No ear defects or diseases 
were identified.  It must also be noted that the service 
medical records do not reference any inservice concussion, or 
history thereof.

In fact, the medical evidence first shows the presence of 
bilateral hearing loss in August 1995, at which time a VA 
audiologist diagnosed bilateral sensorineural hearing loss.  
(The Board notes, in passing, that the August 1995 
audiologist's report indicates the presence of bilateral 
hearing loss of such severity as to constitute a disability 
for VA benefits purposes; see 38 C.F.R. § 3.385 (1998).)  
This record is dated almost 50 years subsequent to the 
veteran's separation from service.  It does not indicate that 
hearing problems had been found prior to that date, nor does 
it indicate that the bilateral hearing loss disability 
discerned at that time was related to the veteran's service.  
In addition, inasmuch as sensorineural hearing loss is not 
shown to have been manifested to a compensable degree within 
one year 

after service separation, the statutory and regulatory 
provisions pertaining to presumptive service connection are 
not for application.  See 38 U.S.C.A. §§ 1101 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Moreover, in a statement dated in April 1997, the VA 
audiologist who prepared the August 1995 report noted that 
the veteran had cited the history of an inservice concussion 
and subsequent lack of "hearing sensitivity"; the audiologist 
stated that it was her opinion "that that one occurrence 
could have at least initiated the severe to profound high 
frequency hearing loss measured...."  As previously noted by 
the Board, however, the evidence, and in particular the 
report of the service separation examination, is devoid of 
references to any such concussion, or the residuals thereof.  
The Board believes that the service separation examination 
report constitutes the clear and convincing evidence that 
must be present for VA to rebut the veteran's allegation of 
an inservice concussion that was apparently incurred during 
combat; see 38 U.S.C.A. § 1154(b) (West 1991).

Nonetheless, the Board still finds that service connection 
for bilateral hearing loss disability is warranted.  The 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) require VA to 
accept "satisfactory lay or other evidence" pertaining to 
injury or disability resulting from combat.  Service records 
clearly show that the veteran engaged in combat against the 
enemy in the Pacific Theater during World War II while 
serving aboard the USS SALT LAKE CITY.  In the course of this 
service, according to these records, he participated in 
bombardments and assaults of Iwo Jima, Okinawa, the Nanpo 
Shoto chain, Chichi Jima and Haha Jima (both in the Bonin 
Islands), Wake Island, and the Philippines.  It is entirely 
plausible that, in the course of such actions, he was exposed 
to prolonged acoustic trauma of the sort that could cause the 
sensorineural hearing loss that was eventually diagnosed.

The Board accordingly finds that clear and convincing 
evidence has not been presented with regard to the veteran's 
claim for service connection for bilateral hearing loss 
disability.  To the contrary, with benefit of the doubt 
applied on his 

behalf, the Board finds that his current bilateral hearing 
loss disability is related to his service, and that service 
connection for this disability is appropriate.  38 U.S.C.A. 
§ 1110, 5107(b) (West 1991).


ORDER

A claim for service connection for degenerative joint disease 
of the lumbosacral spine is not well grounded, and is 
accordingly denied.  Service connection for bilateral hearing 
loss disability is granted.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

